DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 5-6, 8-9, 11-18 and 25-26 are examined herein.
	
Specification
The asserted, amendments to the Specification were not submitted in proper form, only noted in Applicant’s Remarks, of 11/15/2021, therefore are not entered.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/15/2021 is acknowledged. In the same reply, claims 19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the formulation comprises a variety of ingredients and a specific pH, wherein the term “and” is used multiple times between ingredients, however, claims are structures in the form of a sentence, therefore the term “and” should be noted once between the last two limitation of the formulation.  Also the term “and” should be used between the two ingredients of the claimed composition.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and all claims depending on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how the phrase “in contact” further limits the composition comprising uncooked meat and a formulation because by definition the term “contact” merely requires that the ingredients are assembled in the same location, wherein the same location could be anywhere, including on the same planet.  As supported by (0072) of the pending Specification, it is suggested that the claim recites: A meat product mixture, comprising:
an uncooked meat, selected from the group consisting of pork, beef, lamb, chicken, turkey, veal, rabbit, venison, horse, goat and fish; and 
a formulation, comprising:  
acerola berry or acerola berry extract;
green tea or green tea extract;
a buffer; and 
a pH of from about 5.0 to about 7.0.  

Claim 1 requires “a formulation” wherein “the formulation has a pH of from about 5.0 to about 7.0”,  however a composition claim is toward the composition as a whole, meaning the ingredients therein and any physical or chemical structure they impart to the composition as a whole.  A critical element is missing from this limitation, including one that makes it clear as to how a formulation of ingredients remains in the state of a formulation when mixed with meat, including when mixed with ground meat, as required of the claims as supported by the pending specification; and how the formulation when mixed with the meat retains its pH, or is not modified based on the pH of the meat.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  



The base claim (1) is toward a meat product, not a packaged meat product, therefore packaging limitations do not further limit the claimed food composition, which does not further limit the claim from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8-9, 11-15, 18 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘055 in view of Sutter, Brewer, Hunt and Ohta (4,234,607).
‘055: DE 102009037055; published 2/24/2011.

Sutter: Production with no e-number additives and with reduced salt content; VIANDES ET PRODUITS CARNES, AUBIERE, FR, vol. 26, no. 6, 1 January 2007 (2007-01-01 ), pages 189-192, XP008149557.

Brewer: Preserving Beef Quality with Natural Antioxidants; Copyright © 2008, Cattlemen’s Beef Board and National Cattlemen’s Beef Association. 

Hunt: Current research in meat color; Meat Science 71 (2005) 100–121.




Independent claim 1
`055 teaches methods of making sausages with catechin, acerola cherries and green tea (ab., ref. clm. 1).
`055 does not discuss the type of ground meat.
Sutter also teaches methods of making sausages (i.e. lyoners), a ground meat product comprising: 
uncooked pork and beef calf meat (see Table I); and 
acerola berry powder, an extract formulation (see Table I, series 3), as claimed.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making sausage, as `055, to include a step wherein the sausage is of red meat, as claimed, because Sutter illustrates that the art finds as being suitable for similar intended use, including methods of making sausage, which further shows that it was known for such a thing to have been done. 

The teaching of the uncooked meat being ground pork and beef, as discussed above, encompasses pork and beef, as specifically claimed.





Type of green tea
`055 teaches the use of green tea, however, not the extract [Camellia sinensis].
Brewer also teaches methods of making ground minced beef muscle, and further provides the use of green tea infusions and their catechins (i.e. extracts) of Camellia sinensis, including: (-)-epigallocatechin-3-gallate (as in claim 15); epigallocatechin gallate (EGCG) (as in claim 15); epicatechin gallate(ECG) (as in claim 15); epigallocatechin (EGC) (as in claim 15); and epicatechin (EC) (as in claim 15). Brewer further teaches that the use of said components provide the benefit of inhibiting lipid oxidation in both raw and cooked beef. See the section titled: Green tea.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making minced/ground meat products, as `055, to include a step wherein the meat comprises extracts of camellia sinensis, as claimed, because  Brewer illustrates that the art finds said extracts as being suitable for similar intended uses, including methods of making minced/ground meat products, which further shows that it was known for such a thing to have been done; and provides the use of extracts of Camellia sinensis in beef which provides the benefit of inhibiting lipid oxidation.

Buffer/pH
Although the modified teaching provides acerola berry extract, which includes ascorbic acid, and one of skill in the art would have the common knowledge of the use ascorbic acid as a meat buffer because it is commonly known that it provides the benefit of improving the color of the meat, the teaching above does not discuss this.

The modified teaching, in Sutter, provides the composition comprises acerola berry extract in quantities of 1.5 g/kg (as discussed above), which comprising ascorbic acid, said teaching does not discuss the use of buffers.
Hunt also teaches methods of making meat with buffer additives, for the benefit of controlling the pH of the meat and therefore impacting the visible color.
Hunt teaches that meat purchasing decisions are influenced by color more than any other quality factor because consumers use discoloration as an indicator of freshness and wholesomeness. 
As a result, it is common for retail beef to be discounted in price due to surface discoloration, which corresponds to significant annual revenue losses (Introduction). The discoloration is due to oxidation wherein the pH of the meat plays a vital role (1.1.1 – 1.1.2).  Specifically, meat pH changes with temperature changes causing protein denaturation that results in less ARA, OCR, WHC and color stability of the meat (Table 1). Color differences are visually detectible in meat having a pH of both less than and more than a pH of 6.1 (1st full para. of page 106). The inseparable relationship between meat product color and pH is widely accepted (2nd para. of page 107). Applying ascorbic acid or sodium erythorbate to the surface of the meat inhibited its discoloration (top of page 116).
Ohta also teaches methods of making meat products (Ex. 1) comprising ingredients with buffers, such as ascorbic acid, for the benefit of improving the color of the meat (i.e. curing) by using less chemicals than what was previously used (ab.).


It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making ground meat products comprising ascorbic acid, as the modified teaching above, to include a an additive comprising a buffer, such as ascorbic acid, as claimed, because the combination of Hunt and Ohta provide benefits in making meat products comprising ingredient with buffer agent, such as inhibiting discoloration (Hunt) and improving the color of the meat (i.e. curing) by using less chemicals than what was previously used (Sutter), and further shows that it was known for such a thing to have been done. 

Formulation
The meat mixture as taught in the modified teaching above, includes a formulation, comprising: acerola berry or acerola berry extract; green tea or green tea extract; and a buffer/pH, as claimed.

Property of the formulation
Since the teaching above provides the same types and amounts of ingredients of the formulation claimed, it would be reasonable to expect that a similar composition has similar properties, including wherein the formulation has a pH of from about 5.0 to about 7.0.  




Dependent claims
As for claim 5, the teaching of a ground meat sausage, above, provides that the uncooked meat is minced beef.  

As for claims 8-9, the modified teaching, in Ohta, provides 100 to 600 ppm ascorbic acid in red meat (2, 50+), which encompasses the claim of ascorbic acid in an amount of least 1 ppm based on the total weight of the meat product, as in claim 8; and ascorbic acid in an amount of no greater than 300 ppm based on the total weight of the meat product, as in claim 9.

Since the modified teaching above provides that the composition as a whole comprises ascorbic acid, therefore the claimed matter of what ingredients therein comprising it, does not distinguish over the teaching above.

As for claims 11-12, the modified teaching, in Brewer, provides for green tea extracted catechins, in quantities of 200 or 400 mg/kg (i.e. ppm based on the total amount of meat), which encompasses catechins in an amount of at least 100 ppm based on the total weight of the meat product, as in claim 11; andPage 2 of 6Response to March 21, 2016 Requirement for unity of inventionAppl. No. 14/310666June 20, 2014 an amount to provide catechins in an amount of no greater than 300 ppm based on the total weight of the meat product, as in claim 12.



As for claims 13-14, the modified teaching, in Brewer, provides for green tea extracts, comprising: a tea polyphenol, as in claim 13; and a catechin, as in claim 14. See the Green Tea section.

As for claim 15, the modified teaching, in Brewer, provides the green tea infusions and the catechins (i.e. extracts) of Camellia sinensis, including: (-)-epigallocatechin-3-gallate; epigallocatechin gallate (EGCG); epicatechin gallate(ECG); epigallocatechin (EGC); and epicatechin (EC), as claimed and discussed above.

As for claim 18, Sutter teaches the composition further comprisesPage 3 of 6Response to March 21, 2016 Requirement for unity of inventionAppl. No. 14/310666June 20, 2014 grape seed extract (See Table 2), as claimed.

As for claim 25, the modified teaching above provides that the composition as a whole comprises ascorbic acid, therefore the claimed matter of what ingredients therein comprising it, does not distinguish over the teaching above.

As for claim 26, ‘055 teaches the use of acerola berry/acerola berry extract and green tea/green tea extract with no limitations (ref. clm. 1), therefore the open teaching encompasses a weight ratio of from 100:1 to 1:100.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘055 in view of Sutter, Brewer, Hunt and Ohta (4,234,607), as applied to claims 1, 5, 8-9, 11-15, 18 and 25-26 above, further in view of The Kitchen.
The Kitchen: http://www.thekitchn.com/how-to-grind-your-own-sausage-79778; online at Mar 20, 2009 3:30 pm

The modified teaching above, is not explicit about the fat content of the ground pork or beef being less than 30 wt.% based on the weight of the uncooked meat, as in claim 6.
The Kitchen also teaches methods of making sausage (i.e. ground meat) and further teaches that using 15%-30% fat will provide the benefit of better taste and texture (see line starting: “• Commercial sausage…”).
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making minced/ground meat products, as the modified teaching above, to include a step wherein the meat comprises a fat content of less than 30 wt%, as claimed, because The Kitchen illustrates that the art finds encompassing amounts of fat as being suitable for similar intended use, including methods of making minced/ground meat products which further shows that it was known for such a thing to have been done, and further provides the use of said fat quantities provides the benefit of better taste and texture.






Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘055 in view of Sutter, Brewer, Hunt and Ohta (4,234,607), as applied to claims 1, 5, 8-9, 11-15, 18 and 25-26 above, further in view of Brackenridge (2006/0073244).
Although packaging limitations do not further limit a food composition, the modified teaching above does not discuss the meat being packaged.
Brackenridge also teaches methods of making meat compositions and further provides that that the use of low oxygen packages solves the problem with high oxygen packages wherein the color of the meat still changes over time in a manner that renders the meat product less attractive to consumers.  For example, ground beef and other red meats may have a suitable red color when they are first packaged in an impermeable MAP, but they gradually develop a less attractive appearance over a number of days (e.g., 10-12 days).  
Moreover, even if the meat maintains a suitable color, microbial activity can develop a sour odor in the package and eventually render the meat inedible. Another problem with high oxygen packages is that the package itself is relatively large compared to the size of the meat product to provide sufficient headspace for the volume of the controlled-composition gas within the package because it must contain a sufficient amount of oxygen to maintain an attractive red color on the meat product for a commercially acceptable shelf life. The total volume of these packages also inefficiently uses the available space for storing, shipping, and displaying the packaged meat products (0005+).

Brackenridge provides a solution to said problems by using different types of modified atmospheres, including packages with atmospheres having residual oxygen of less than 1%, and more desirably less than 0.2% or even 0%, can be used (0029), which encompasses the claim of wherein the meat product is packaged:
under a modified atmosphere, as in claim 16; and
wherein the modified atmosphere contains oxygen in an amount of less than 1%, as in claim 17.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making meat products, as the modified teaching above, to include a step wherein the meat is packaged under a modified atmosphere, as in claim 16; and wherein the modified atmosphere contains oxygen in an amount of less than 1%, as in claim 17, because Brackenridge teaches benefits to the use of said packages, including that they overcome the problem of inefficiency of the uses of high oxygen packaging which take up too much space for storing, shipping, and displaying the packaged meat products, by providing a more streamlined package; and further illustrates that the art finds the use of such low/no oxygen packages as being suitable for similar intended uses, including methods of making meat products, which further shows that it was known for such a thing to have been done. See MPEP 2144.06.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793